Steele Hays, Judge, dissenting. If substantial evidence supporting a causal relationship between claimant’s stroke and his employment is to be found, it must be found in the medical opinion of Doctor Worrell or not at all. If that is so, as appears to be generally conceded by the arguments, then I am unable to say that this award is supported by substantial evidence. Doctor Worrell’s report of July 10, 1978, might, possibly meet the test (giving it all the strongest probative weight and favorable inferences that the many decisions in point require) were it not for his later and more definitive comments on October 19, 1978, the pertinent parts of which are quoted in the majority opinion. The basic premise of the second opinion is that whether the stroke was the result of claimant’s anxiety over an impending myelogram was “certainly a matter of conjecture”. This can hardly be called substantial evidence and, therefore, I would reverse. Fagan Electric Company v. Green, 228 Ark 477, 308 SW 2d 810 (1958); Potlatch Forests Inc. v. Smith, 237 Ark. 468, 374 SW 2d 166 (1964).